Case: 15-40255      Document: 00513241739         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40255
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MAURICIO ALEJANDRO VAZQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-741-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Mauricio Alejandro Vazquez
raises arguments that are foreclosed by United States v. Rodriguez, 711 F.3d
541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which this court held that the
generic, contemporary definition of “sexual abuse of a minor” does not require
that the age of consent be below 17 years old and does not include an age
differential requirement, and United States v. Elizondo-Hernandez, 755 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40255     Document: 00513241739      Page: 2   Date Filed: 10/22/2015


                                  No. 15-40255

779, 782 (5th Cir. 2014), cert. denied, 135 S. Ct. 1011 (2015), in which this court
held that indecency with a child by contact under Texas Penal Code § 21.11
satisfied the generic definition of “sexual abuse of minor.” Accordingly, the
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.




                                        2